Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 was filed after the mailing date of the Notice of Allowance on 12/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejections of the Final office action mailed 08/06/2021, have been overcome by the applicant’s arguments and the examiner’s amendment in the previous office action mail 12/13/2021. No new rejection is needed, after examiner review IDS summited on 12/28/2021.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1) Arash Bahrehrnand (Thesis “A Computational Model for Generating and Analyzing Architectural Layouts in Virtual Environments”, 2076) teaches an genetic optimization algorithm that included both the circulation (Le. route} and privacy (visibility) metrics which are used to measure the quality of the layouts generated at 
2} Bandyopadhyay et al (US 2009/004350441} teaches a method to analyze and process building dale and landmark mapping.
3) Yang et al (NPL: Generation of navigation graphs for indoor space, 2015) teaches a method of computing a navigation graph for a building plan using nodes and access constraints.
4: Lee et al (NPL: Laying out the occupant flows in public buildings for operating efficiency, 2012) teaches a method of quantifying the smoothness level of occupant flow in a space to estimate the utilization of the space in public buildings. This method include assessing occupant type, occupant flow and activity networks.
5} Michalek et al (NPL: Architectural layout design optimization, 2002) teaches an optimization model of the quantifiable aspects of architectural floorplan layout design, and a method for integrating mathematical optimization and subjective decision making during conceptual design. The model provide a new approach to floorplan layout optimization that takes advantage of the efficiency of gradient-based algorithms, where appropriate, and uses evolutionary algorithms to make discrete decisions and do global search.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:

“generating a first grid for the first geometry based on the first design option, wherein the first grid includes a first set of routes through which a plurality of potential occupants of the structure traverse the first geometry, wherein each of the plurality of potential occupants is associated with a neighborhood of the first design option based on one or more preferences, and wherein a given route included in the first set of routes is associated with a given potential occupant of the structure traversing the first geometry from a given location within a given neighborhood associated with the given potential occupant of the structure to a target destination associated with the given potential occupant of the structure; generating a first traffic metric based on a number of intersections where two or more routes associated with the plurality of potential occupants included in the first set of routes intersect one another;” 
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148